Citation Nr: 0207522	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  01-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for left eye anopsia due to traumatic cataract.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.
The Board previously issued a decision in this case in June 
2001 in which it denied an increased disability rating.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to VA's motion, in a 
January 2002 Order, the Court vacated the Board decision and 
remanded the matter to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  By letter dated in March 
2002, the Board afforded the veteran additional time in which 
to submit supplemental evidence or argument.  The veteran's 
May 2002 response is associated with the claims folder.  

In the June 2001 vacated Board decision, the Board stated 
that the veteran's April 1999 claim for an increased rating 
also included a claim for a total disability rating based on 
individual unemployability (TDIU).  It was noted that the RO 
had not adjudicated that claim.  The Board referred the 
matter to the RO for adjudication.  Current review of the 
claims folder reveals no indication that the RO adjudicated 
the TDIU claim.  The TDIU claim is not inextricably 
intertwined with the issue currently on appeal.  Accordingly, 
the matter is again referred to the RO.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is blind in the service-connected left eye.

3.  Blindness in the nonservice-connected right eye is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for left eye anopsia due to traumatic cataract have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.383, 4.1-4.7, 4.21, 4.84a, Diagnostic 
Codes 6027, 6070 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress amended VA law to eliminate 
the requirement for a well-grounded claim, enhance VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expand on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See VCAA, supra.  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the new statutory and regulatory provisions.  That is, 
by way of the April 2000 rating decision and January 2001 
statement of the case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  With respect to 
the duty to assist, the RO secured the relevant medical 
examination.  There is no suggestion that there are 
outstanding VA medical records and no authorization from the 
veteran to secure any private medical records.  Finally, the 
veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for left eye anopsia 
due to traumatic cataract in a February 1949 rating action.  
At that time, it assigned a 30 percent disability rating.  
That disability evaluation was continued in all subsequent 
rating actions and Board decisions on appeal issued in June 
1987, June 1989, and March 1992.  

The veteran's April 1999 claim for an increased rating stated 
that he had total blindness in the left eye for years and 
that the right eye was now nearly totally blind.  In 
connection with his claim, the veteran was afforded a VA 
ophthalmology examination in June 1999.  On examination for 
visual acuity, the veteran claimed to see only light on the 
right.  However, the examiner noted that, when the veteran 
was transferred from the wheelchair to the examination chair, 
he was able to see the armrest of the examination table.  
There was no light perception in the left eye.  It was noted 
that the eyeball was deviated.  There was no diplopia.  
Visual field testing was not performed.  On physical 
examination, the right eye was externally normal and reactive 
to light.  The left eyeball was deviated laterally; the pupil 
was nonreactive to light and opaque, and the pupillary area 
was blocked by lens remain or secondary membrane.  There were 
sclerotic changes of the fundus.  The examiner commented that 
the veteran was uncooperative with refraction and should have 
been able to read at least 20/100 or better.  The diagnosis 
was exotropia of the left eye, and immature cataract, 
hyperopia, compound astigmatism, and exaggeration of visual 
impairment of the right eye.  The examiner noted a history of 
uncooperative behavior recorded in August 1990 and May 1994 
VA examination reports.  

The RO denied an increased rating in its April 2000 rating 
decision.  The veteran timely perfected an appeal of that 
denial.  He continued to argue, in pertinent part, that he 
had total blindness in the left eye and near-total blindness 
in the right eye.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left eye disability is currently evaluated as 
30 percent disabling.  Diagnostic Code (Code) 6027, traumatic 
cataract, provides for evaluation on the basis of impairment 
of vision and aphakia, if appropriate.  38 C.F.R. § 4.84a.  
Ratings based on impaired vision reflect a level of 
disability for the combined impairment of both eyes.  See 
Codes 6061 through 6079.  However, compensation is payable 
for combined service-connected and nonservice-connected 
disability only when there is blindness in both the service-
connected and nonservice-connected eye.  38 U.S.C.A. § 
1160(a); 38 C.F.R. § 3.383(a)(1).  

The record reveals longstanding blindness in the service-
connected left eye.  The veteran's right eye visual 
impairment is not service connected.  Therefore, the right 
eye disorder may be considered in the evaluation of the 
service-connected disability only if the evidence 
demonstrates blindness in that eye.  However, right eye 
blindness is not shown in this case.  The VA examination 
shows that the right eye is externally normal and reactive to 
light.  Although the veteran claims to have only light 
perception in that eye, the examination report includes the 
examiner's observation about his ability to see.  The 
examiner states that the veteran exaggerated his level of 
visual impairment and estimates that his refraction should be 
20/100 or better.  These findings are consistent with results 
from VA examinations in January 1990, August 1990, and May 
1994.  There is no contrary medical evidence of record 
relevant to the current appeal.  

Absent blindness in the right eye, the service-connected left 
eye disability must be evaluated alone.  So rated, blindness 
in one eye, having only light perception, warrants no more 
than a 30 percent rating.  38 C.F.R. § 4.84a, Code 6070.  The 
Board notes that the evidence does not show left eye aphakia.  
In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 
6-96.  Specifically, although the veteran alleges that he is 
unable to work, there is no evidence demonstrating 
unemployability due to the service-connected left eye 
disability alone.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for left eye anopsia due to traumatic 
cataract.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.321(b)(1), 
4.3.    


ORDER

A disability rating greater than 30 percent for left eye 
anopsia due to traumatic cataract is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

